Citation Nr: 1039804	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-04 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to a specially adapted housing or special home 
adaptation grant, for the purpose of paying accrued benefits.


(The issue of entitlement to AHS gratuitous insurance is the 
subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to September 
1970.  He died in October 2007.  The appellant is the Veteran's 
surviving spouse. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2008 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In January 2010, a travel board hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
claims file.

The issue of entitlement to service connection for cancer 
of the head and neck as a result of the Veteran's exposure 
to Agent Orange, which was pending at the time of the 
Veteran's death, has been raised for accrued benefits 
purposes by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in 
October 2007 and that the immediate cause of death was 
cardiorespiratory arrest due to, or as a consequence of head and 
neck cancer.  

2.  The Veteran served on active duty in Vietnam during the 
Vietnam era and is presumed to have been exposed to herbicides 
(Agent Orange).

3.  At the time of his death, service connection was in effect 
for posttraumatic stress disorder (PTSD), rated 100 percent 
disabling.  

4.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's head and neck cancer is 
etiologically related to his in-service exposure to Agent Orange.

5.  The payment of a grant for specially adapted housing or 
special home adaptation is not a periodic monetary payment 
subject to an accrued benefits claim.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the appellant, the Veteran's in-
service Agent Orange exposure contributed substantially and 
materially in causing his death.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 
(2010).

2.  The appellant's claim of entitlement to special adapted 
housing or special home adaptation grant, for the purpose of 
paying accrued benefits, lacks entitlement under law.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this 
case, in light of the favorable decision as it relates to the 
issue of entitlement to service connection for the cause of the 
Veteran's death, there is no need to further discuss how VA has 
fulfilled the duties to notify and assist the appellant.  

Regarding the appellant's claims for special adapted 
housing/special home adaptation grant, the Board's review is 
limited to interpreting the pertinent law and regulations.  
Where, as here, the interpretation of the law is dispositive of 
the appeal, neither the duty to notify nor the duty to assist 
provisions of the VCAA apply.  In such cases where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In cases 
such as this, VA is not required to meet the duty to notify or 
assist a claimant, where a claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. 
Principi, 
16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 

Service Connection for the Cause of Death

The appellant is the Veteran's widow who is requesting 
entitlement to service connection for the cause of the Veteran's 
death.  The Veteran died in October 2007.  The Certificate of 
Death shows that the immediate cause of death was 
cardiorespiratory arrest due to, or as a consequence of head and 
neck cancer.  The appellant contends that this cancer was caused 
by the Veteran's exposure to Agent Orange during service.  

To establish service connection for the cause of death, the 
evidence must show that a disability that was incurred in or 
aggravated by service, or which was proximately due to or the 
result of a service-connected condition, was either a principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  For a service-connected disability to be the principal 
cause of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  For a 
service-connected disability to be a contributory cause of death, 
it must be shown that it contributed substantially or materially, 
that it combined to cause death, or aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether there were 
resulting debilitating effects and general impairment of health 
to an extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(2)(3).  

As noted above, the appellant essentially claims that the 
Veteran's in-service exposure to Agent Orange either caused or 
substantially contributed to her husband's death.  The specific 
statute pertaining to claimed Agent Orange exposure is 38 
U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate 
the diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  The specified 
diseases are chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2010).  

Applicable regulations also provide that a Veteran who served on 
active duty in Vietnam during the Vietnam era is presumed to have 
been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 
3.307(a)(1)(6)(iii).  The Board notes that VA has verified the 
Veteran's active duty service from March 1969 to September 1970 
and that his military service includes time spent in the Republic 
of Vietnam.  He is therefore presumed to have been exposed to 
Agent Orange.  

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  This presumption is expressly noted not 
to apply to oral, nasal, and pharyngeal cancers.  See Health 
Outcomes Not Associated With Exposure to Certain Herbicide 
Agents, 72 Fed. Reg. 32,395 (June 12, 2007). 

Notwithstanding the above, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that when a 
veteran is found not to be entitled to a regulatory presumption 
of service connection for a given disability the claim must 
nevertheless be reviewed to determine whether service connection 
can be established on a direct basis.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  Thus, the fact that a veteran may 
not meet the requirements of a presumptive regulation would not 
in and of itself preclude a veteran from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation.  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 
Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  

The record shows that the Veteran died in October 2007, at age 
58.  The immediate cause of death was cardiorespiratory arrest, 
due to or as a consequence of, head and neck cancer.  No autopsy 
was performed.  At the time of the Veteran's death, service 
connection was in effect for PTSD, rated 100 percent disabling 
from July 2000.  

The record shows that the Veteran died of the effects of head and 
neck cancer.  Review of the Veteran's service treatment records 
(STR) shows no complaint or manifestation of cancer of the head 
and neck.  An April 2006 CT scan shows evidence of malignancy in 
the medial larynx and oropharynx with metastasis to the region 
lymph nodes.  Records dated through October 2007 show treatment 
for carcinoma of the head and neck, with metastasis to the liver 
and lung.  

In December 2008, a VA physician reviewed the Veteran's claims 
file with a request to render an opinion regarding whether the 
Veteran had laryngeal cancer, one of the diseases recognized and 
associated with Agent Orange.  After review, the VA physician 
stated that there was no laryngeal carcinoma, but that the 
primary carcinoma was of the tonsil, with extensive metastatic 
disease in the neck.  Despite chemotherapy and radiation therapy, 
there was still residual tumor, including tumor on the carotid 
artery.  The reviewing VA physician reiterated that the cancer 
was of the oral pharynx, mainly the tonsil, was not laryngeal as 
the biopsies indicated, and the disease subsequently went to the 
neck and to the lungs.  The reviewing VA physician concluded 
that, because this was not a laryngeal carcinoma or reparatory 
carcinoma primarily, it was not accepted as one being caused by 
Agent Orange.  

At the January 2010 Board personal hearing, the appellant and her 
representative indicated that they believed that the Veteran's 
cancer should be afforded presumptive service connection as a 
result of the Veteran's exposure to Agent Orange while stationed 
in Vietnam.  In April 2010, the Board sought a VHA opinion with 
respect to the question of whether the Veteran had laryngeal or 
oropharyngeal cancer, or both; whether it was at least as likely 
as not that the primary location of the Veteran's cancer was in 
the larynx or trachea; and, if the cancer were not a respiratory 
cancer, whether it was at least as likely as not the result of 
the Veteran's exposure to Agent Orange in Vietnam.  

In a June 2010 VA Veterans Health Administration (VHA) opinion, a 
VHA staff oncologist opined that it was very unlikely that the 
Veteran had laryngeal cancer, but opined that the Veteran had 
locally advanced oropharyngeal cancer, which was related to 
herbicide (Agent Orange) exposure in service.  This opinion was 
supported by a negative biopsy from the laryngeal area.  Two VA 
medical records in May 2006, however, documented a diagnosis of 
laryngeal cancer and not oropharyngeal cancer.  The VHA 
oncologist indicated that this might have contributed to 
misunderstanding, and it was not uncommon in head and neck 
cancers that the primary cancer be mislabeled since treatment for 
both diseases and the prognosis would have been similar in either 
instance.  The VHA oncologist went on to agree with the VA 
physician who rendered the opinion in December 2008 that the 
Veteran died of metastatic oropharyngeal cancer and not laryngeal 
cancer.  

The VHA oncologist essentially rendered a favorable direct 
service connection opinion relating the Veteran's metastatic 
oropharyngeal cancer to the Veteran's Agent Orange (herbicide) 
exposure in service.  One of the bases for the opinion was that 
oropharyngeal cancer had similar environmental exposure, anatomy, 
and physiology to respiratory cancers, with had been recognized 
as a herbicide presumptive disease.  

Having reviewed the December 2008 and VHA etiology opinions, the 
Board concludes that there is an approximate balance of positive 
and negative evidence regarding the question of whether the 
Veteran's cancer was caused by his in-service exposure to Agent 
Orange.  The December 2008 opinion is to the effect that the 
primary site of the Veteran's malignancy was at the tonsil and 
not in the larynx so that service connection could not be 
presumed.  While agreeing with this, the June 2010 VHA opinion 
goes on to opine that the Veteran's malignancy can nevertheless 
be considered to be a direct result of his exposure to Agent 
Orange while in Vietnam.  Consequently, the Board finds that the 
record is in relative equipoise as to whether there is an 
etiological relationship between the Veteran's in-service 
exposure to Agent Orange and his head and neck cancer and finds 
that the cancer developed as a direct result of his in-service 
exposure to Agent Orange.  Therefore, resolving reasonable doubt 
in favor of the appellant, the Board finds that a grant of 
service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Specially Adapted Housing/Special Home Adaptation Grant

The express purpose of specially adapted housing and a special 
home adaptation grants is to assist any veteran who meets certain 
criteria due to service-connected disability in acquiring a 
suitable housing unit with special fixtures or movable facilities 
made necessary by the nature of the veteran's disability.  38 
U.S.C.A. 
§ 2101 (West 2002); 38 C.F.R. §§ 3.809, 3.809a (2010).

It is noted that, prior to his death, the Veteran submitted a 
claim for specially adapted housing/special home adaptation.  The 
appellant submitted a notice of disagreement with the denial of 
the claims for these benefits.  With regard to these claims, the 
Board finds that there is no basis in law or fact to consider the 
appellant's request on the merits.  The Board also notes that a 
claim for specially adapted housing or for a special home 
adaptation grant is not a "periodic monetary benefit" for 
purposes of accrued benefits.  38 U.S.C.A. § 2101.  The Court has 
held that, as a matter of law, a one-time payment for assistance 
for specially adapted housing does not qualify as a "periodic 
monetary benefit" for purposes of 
38 U.S.C.A. § 5121 and is not payable as an "accrued benefit."  
See Pappalardo v. Brown, 6 Vet. App. 63, 65 (1993).  As such, the 
appeal is dismissed due to the absence of legal merit and the 
lack of entitlement under the law.  Sabonis, 6 Vet. App. 426.  
There are no periodic monetary benefits for specially adaptive 
housing/special home adaptation grant to which the Veteran was 
entitled that were due and unpaid at the time of his death.  
Hence, the appellant's claim for specially adapted housing or for 
a special home adaptation grant for accrued benefits purposes, 
being without legal merit, is denied.


ORDER

Service connection for the cause of the Veteran's death is 
granted.

The appeal for entitlement to a specially adapted housing or for 
a special home adaptation grant, for the purpose of accrued 
benefits, being without legal merit, is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


